Title: From Thomas Jefferson to George Hammond, 6 June 1792
From: Jefferson, Thomas
To: Hammond, George



Philadelphia June 6. 1792.

Th: Jefferson presents his respectful compliments to Mr. Hammond: he had not heard of the adjournment of the circuit court at Richmond without deciding the case of Jones v. Walker, and therefore cannot say with certainty why it was not decided. He had been before informed through a private channel that but two of the three judges were arrived in Richmond, and that it would not be decided but with a full court. But he is not certain even of this fact. The question relative to the debts paid into the treasury (which Th:J. understands to be about one ninth of the sum Mr. Hammond mentioned as the whole amount of the debts of that state) being new and important would hardly be decided but by a full court, nor on a first hearing.
Th:J. has recieved an answer from S. Carolina, which did not come in time to be put among the documents sent to Mr. Hammond with his letter of May 29. He begs him to receive it now and to arrange it among the documents as No. 55. b.
